


109 HR 5364 IH: To amend the Family and Medical Leave Act of 1993 to

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5364
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Ms. Baldwin (for
			 herself, Mr. George Miller of
			 California, Mr. Wexler,
			 Mr. Owens,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Frank of Massachusetts,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hastings of Florida,
			 Mrs. Capps,
			 Mr. Payne,
			 Mrs. Maloney,
			 Mrs. Christensen,
			 Mr. Kucinich,
			 Mr. Al Green of Texas,
			 Mr. Crowley,
			 Mr. Serrano,
			 Mr. Lewis of Georgia,
			 Ms. Carson,
			 Mr. Kildee, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committees on Government Reform and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  eliminate an hours of service requirement for benefits under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the Family
			 Fairness Act of 2006.
		2.Elimination of
			 hours of service requirementSection 101(2)(A) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611(2)(A)) is amended to read as follows:
			
				(A)In
				generalThe term eligible employee means an employee
				who has been employed, either as a full-time or part-time employee, for at
				least 12 months by the employer with respect to whom leave is requested under
				section
				102.
				.
		
